                                                                      Case 8:21-bk-10525-ES         Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08   Desc
                                                                                                     Main Document     Page 1 of 6



                                                                        1 Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Ronald Richards (CA Bar No. 176246)
                                                                        6 ron@ronaldrichards.com
                                                                          Law Offices of Ronald Richards & Associates, APC
                                                                        7 P.O. Box 11480
                                                                          Beverly Hills, California 90213
                                                                        8 Telephone: 310.556.1001
                                                                          Facsimile: 310.277.3325
                                                                        9
                                                                          Attorneys for Shady Bird Lending, LLC
                                                                       10
   Professional Corporation




                                                                       11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       13
                                                                            In re                                        Case No. 8:21-bk-10525-ES
                                                                       14
                                                                            THE SOURCE HOTEL, LLC,                       Chapter 11
SulmeyerKupetz, A




                                                                       15
                                                                                                                         RESPONSE OF SHADY BIRD LENDING,
                                                                       16                    Debtor.                     LLC TO MOTION FOR ENTRY OF AN
                                                                                                                         ORDER (A) AUTHORIZING DEBTOR TO
                                                                       17                                                USE CASH COLLATERAL; AND (B)
                                                                                                                         AUTHORIZING DEBTOR TO OBTAIN
                                                                       18                                                POST-PETITION FINANCING FROM
                                                                                                                         M+D PROPERTIES ON AN UNSECURED
                                                                       19                                                BASIS

                                                                       20                                                DATE: June 10, 2021
                                                                                                                         TIME: 10:30 a.m.
                                                                       21                                                PLACE: Courtroom “5A”

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712187v1
                                                                      Case 8:21-bk-10525-ES          Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08                    Desc
                                                                                                      Main Document     Page 2 of 6



                                                                        1                   Shady Bird Lending, LLC (“Shady Bird”) hereby submits its “Response of

                                                                        2 Shady Bird Lending, LLC to Motion for Entry of An Order (A) Authorizing Debtor to Use

                                                                        3 Cash Collateral; and (B) Authorizing Debtor to Obtain Post-Petition Financing From M+D

                                                                        4 Properties On An Unsecured Basis” (the “Response”), in response to the “Notice of

                                                                        5 Motion and Motion for Entry of An Order (A) Authorizing Debtor to Use Cash Collateral;

                                                                        6 and (B) Authorizing Debtor to Obtain Post-Petition Financing From M+D Properties On

                                                                        7 An Unsecured Basis; Declaration of Donald Chae in Support Thereof” (the “Motion”), filed

                                                                        8 by the debtor and debtor in possession, The Source Hotel, LLC (the “Debtor”), and

                                                                        9 represents as follows:

                                                                       10                                                        I.

                                                                       11                                       PREFATORY STATEMENT
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   Similar to the Debtor’s first request for limited post-petition financing from its
                                                                       13 affiliated entity, Shady Bird does not oppose the relief sought by the Motion, although it

                                                                       14 once again objects to the false narrative being presented by the Debtor. Heeding the

                                                                       15 Court’s directive, Shady Bird will restrain itself from recounting the multitude of
SulmeyerKupetz, A




                                                                       16 misrepresentations in the Motion meant to lead this Court to believe that the Debtor’s

                                                                       17 project is on the eve of completion, and, but for the conduct of Shady Bird and its

                                                                       18 predecessor, Evertrust, it would have been competed by now.1 As Shady Bird already

                                                                       19 has demonstrated, each of these claims is untrue. Nevertheless, Shady Bird does not

                                                                       20 oppose the limited relief sought in the Motion since it will again provide some measure of

                                                                       21 assurance that the project is insured and utilities remain active at the site.

                                                                       22                                                       II.

                                                                       23              SHADY BIRD DOES NOT OPPOSE THE LIMITED RELIEF SOUGHT

                                                                       24                                              BY THE MOTION

                                                                       25                   Through its Motion, the Debtor seeks the following limited form of relief:

                                                                       26
                                                                            1
                                                                       27     Unless otherwise stated, the use of capitalized terms herein shall have the meaning ascribed to them in
                                                                            the Motions.
                                                                       28


                                                                            DAL 2712187v1                                        2
                                                                      Case 8:21-bk-10525-ES            Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08                     Desc
                                                                                                        Main Document     Page 3 of 6



                                                                        1                     •        Authority to obtain a DIP Loan from M+D, on a general unsecured

                                                                        2 basis, in a sum up to $80,000, as necessary and at the discretion of M+D, to cover any

                                                                        3 shortfalls in the Budget, and

                                                                        4                     •        Use of cash collateral (consisting of the balance of the previously

                                                                        5 turned over account funds from Evertrust and any additional funds borrowed from M+D

                                                                        6 pursuant to this Motion), on an interim basis, according to the four-month Budget affixed

                                                                        7 to the Motion.2

                                                                        8                     As noted, the Motion merely contemplates a second unsecured, interest

                                                                        9 free loan from Debtor M+D according to the same basic terms as previously approved by

                                                                       10 the Court. This includes M+D acknowledging that it is not being granted a lien or

                                                                       11 administrative expense claim against the estate. In addition, Shady Bird notes that the
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 proposed order attached to the Motion tracks the prior version approved by the Court.

                                                                       13 Similar to its predecessor, the proposed order includes certain protections for Shady Bird

                                                                       14 and provides that the order is without prejudice to the request of Shady Bird for any

                                                                       15 modification of, or further or different, adequate protection.3 Under these circumstances,
SulmeyerKupetz, A




                                                                       16 and to the extent the use of the funds is limited to the line items set forth in the Budget,

                                                                       17 Shady Bird does not oppose the request.4

                                                                       18

                                                                       19

                                                                       20

                                                                       21
                                                                            2
                                                                                Although the preface and prayer of the Motion indicate that the maximum amount available under this
                                                                       22 second DIP loan is $80,000, the Motion also states that M+D will provide the Debtor with post-petition
                                                                            financing in an amount up to $100,000 on a general unsecured and as-needed basis, subject to the
                                                                       23 discretion of M+D. See Motion, p. 12-13, ll. 27-2. Shady Bird presumes the reference to a $100,000 loan
                                                                            is a typographical error, but the Debtor should verify this inconsistency and confirm the exact amount M+D
                                                                       24 intends to loan through this Motion.
                                                                            3
                                                                                Shady Bird again disclaims the Debtor’s representation regarding the value of its assets or that Shady
                                                                       25 Bird is adequately protected by an equity cushion.
                                                                            4
                                                                       26    Shady Bird expressly reserves the right to amend or supplement this Response, to file additional
                                                                            objections, and to introduce evidence supporting this Response and any other objections at any further
                                                                       27   hearing on the Motions. In addition, Shady Bird expressly reserves all rights of Shady Bird under its loan
                                                                            agreement.
                                                                       28


                                                                            DAL 2712187v1                                          3
                                                                      Case 8:21-bk-10525-ES        Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08       Desc
                                                                                                    Main Document     Page 4 of 6



                                                                        1                                                III.

                                                                        2                                          CONCLUSION

                                                                        3                   Based on the foregoing, Shady Bird does not oppose the Motion provided it

                                                                        4 is limited to the relief set forth in the proposed order.

                                                                        5 DATED: May 27, 2021                      SulmeyerKupetz
                                                                                                                   A Professional Corporation
                                                                        6

                                                                        7

                                                                        8                                          By: /s/ Daniel A. Lev        _________________
                                                                                                                       Daniel A. Lev
                                                                        9                                              Attorneys for Shady Bird Lending, LLC
                                                                       10 DATED: May 27, 2021                      Law Offices of Ronald Richards & Associates, APC
                                                                       11
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12
                                                                                                                   By: /s/ Ronald Richards      _________________
                                                                       13                                              Ronald Richards
                                                                                                                       Attorneys for Shady Bird Lending, LLC
                                                                       14

                                                                       15
SulmeyerKupetz, A




                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712187v1                                 4
         Case 8:21-bk-10525-ES                   Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08                                     Desc
                                                  Main Document     Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): RESPONSE OF SHADY BIRD LENDING, LLC TO
MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING DEBTOR TO USE CASH COLLATERAL; AND (B)
AUTHORIZING DEBTOR TO OBTAIN POST-PETITION FINANCING FROM M+D PROPERTIES ON AN UNSECURED
BASIS will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 27, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)          , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 27, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Overnight Mail
The Honorable Erithe A. Smith
U.S. Bankruptcy Court
Ronald Reagan Federal Building
411 W. Fourth Street, Suite 5040
Santa Ana, CA 92701

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 27, 2021                              Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10525-ES                   Doc 147 Filed 05/27/21 Entered 05/27/21 16:15:08                                     Desc
                                                  Main Document     Page 6 of 6


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Christopher G. Cardinale on behalf of Creditor City Of Buena Park
ccardinale@agclawfirm.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Amir Gamliel on behalf of Interested Party Courtesy NEF
amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Robert P Goe on behalf of Creditor Westranco, Inc.
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Peter F Jazayeri on behalf of Interested Party Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Peter F Jazayeri on behalf of Other Professional Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Creditor Shady Bird Lending, LLC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
